 HOTEL & RESTAURANT EMPLOYEES LOCAL 26 (COPLEY PLAZA)261Hotel & Restaurant & Institutional EmploYees andBartenders International Union, Local No. 26,AFL-CIO (Copley Plaza Hotel, Inc.) and JohnR. Brennan. Case 1-CB-6426November 21, 1989- DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINS.JOn May .20, 1987, Administrative Law JudgeSteven M Charno issued the attached decisionThe Respondent filed exceptions and a supportingbrief•The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has 'considered the .decision and therecord. in light of the exceptions' and brief and hasdecided to affirm the judge's rulings, findmgs,2 andconclusions only to the extent consistent with thisDecision and OrderIn this case the judge has concluded that the Re-spondent Union unlawfully withdrew a dischargegrievance filed on behalf of Charging Party JohnBrennan Because we find that the evidence ofanimus toward Brennan is both speculative and at-tenuated and because we further find that theUnion did not arbitrarily withdraw the grievanceafter failing to receive a response from Brennan toits request that he contact the Union about goingforward, we conclude that the Union did notbreach its duty of fair representation in handlingBrennan's, grievance Accordingly, we will dismissthe 8(b)(1)(A) complaints.Brennan_ was employed by Copley Plaza Hotelfor over 10 years, during the last 5 of which hewas one of the, Respondent's union stewards In-December 1985, he called the Union's office andspoke with the secretary-treasurer, Lucy FestaBrennan, apparently misunderstanding Union Presi-dent Domenic Bozzotto's position on gratuityworkers' wages, expressed surprise at Bozzotto'sposition, called Bozzotto derogatory names, andstated that if gratinty workers did not secede fromthe Union, Brennan_ might run against Bozzotto•The Respondent has requested oral argument The request is deniedas the record, exceptions, and brief adequately present the issues and thepositions of the parties We likewise deny the Respondent's motion toremand the case to the judge for further hearing The evidence offeredwas not previously unavailable and would not affect our decision in anyevent2 The Respondent has excepted to some of the judge's credibility find-ings The Board s established policy is not overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence con•iinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsthe riext election "to make him work for his job"When Festa realized 'and informed Brennan thattheir conversation was being recorded on the after-hours "telephone answering machine, Brennan ex-pressed indifference but hung up and called backon a different telephone line Thereafter, Bozzottoplayed the taped conversation severaL times at loudvolumes in the union hallOn February 28, 1986,3 Brennan's supervisor en-tered the hotel's locker room where Brennan wastaking. his break and accused Brennan of smokingmarijuana Brennan was alone in the room Al-though the room smelled of marijuana, there wasno other physical evidence of marijuana use Bren-nan denied smoking marijuana and was sent homebefore the end of his shift On March 5', Brennanwas terminated after the hotel's personnel director,Patricia Michaud, told him that she believed thathe had been caught smoking marijuanaBrennan typed up a grievance that was given tohis union business agent, Henry Green, on March9 On March 10 or 11, Brennan met with Green todiscuss the gnevance and Green said that "he'd bein touch" On March 17, Green set up a March 28step I meeting with Michaud Both Green and Mi-chaud credibly testified that Green canceled theMarch 28 meeting with Michaud after informingher that Green had been unable to contact Biermanby telephone and was going to send a letter toBrennan's home 4On April 2, 5 days after talking to Michaud,Green sent Brennan a letter advising him that timewas running out and requesting that Brennan con-tact the Union if he wanted to go forward with hisgrievance The judge found it "uncertain whenBrennan received the letter " On April 8, Mi-chaud told Green that she believed the grievancewas untimely because the contractual time limit fora step I grievance meeting was 10 days Havingbeen unable to contact Brennan, Green acceded toMichaud's request to withdraw the grievance'Brennan called Green on April 15 and 3 and, inone of these conversations, Green informed him,that his grievance had been withdrawn3 All subsequent dates refer to 1986 unless specified otherwise4 The judge discredited Green's testimony that he unsuccessfully at-tempted to call Brennan 50 times between March 11 and 17, and that hemade at least 40 unsuccessful attempts to contact Brennan by telephonebetween March 17 and 28 The judge did not clearly indicate by hiscredibility resolutions whether he was finding that Green did not makeany phone calls to Brennan's residence or only that Green did not makethe number of calls he claimed to have made Nevertheless, because theUnion eventually contacted Brennan by mail, It is not necessary for us toresolve this ambiguityIn otherwise discredited testimony Brennan admitted receipt of theletter on Apnl 3 Because this aspect of Brennan s testimony was notcontroverted, It is not Clear why it should be discredited In any event itis undisputed that Brennan did receive the letter297 NLRB No 34 e262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe judge discredited much of the Respondent'switnesses' testimony, including Bozzotto's denial ofknowledge of the December 1985 tape recording,Green's and Bozzotto's denials that they conferredover dropping Brennan's grievance, Green's testi-mony regarding attempts to telephone Brennanbefore dropping the grievance, and Green's testi-mony that he withdrew the grievance in order toavoid prejudicing Brennan's position in the matter.The judge rejected as pretextual the Respondent'scontention that it withdrew Brennan's grievancebecause it believed he no longer wished to pursueit. Implicitly inferring animus from Bozzotto's re-peated playing of the tape of Brennan's December1985 phone conversation with Festa, the judge fur-ther found that the Respondent's withdrawal of thegrievance was actually motivated by Brennan'scriticisms of Bozzotto in the taped conversation.Accordingly, the judge concluded that the Re-spondent violated Section 8(b)(1)(A) of the Act byfailing to represent Brennan for unfair, arbitrary,and invidious reasons. As noted, we disagree withthe judge for the reasons that follow.Contrary to the judge, we find insufficient proofof retaliatory motivation in the Respondent's han-dling of Brennan's grievance. It is speculative atbest to surmise from the replaying of the tapedconversation that Bozzotto was expressing displeas-ure. Bozzotto's publication of the tape is as equallyindicative of amusement as it is of displeasure.Even assuming Bozzotto's tape playing shows heharbored some personal animosity toward Brennan,we cannot find, given the facts surrounding thewithdrawal of the grievance, that it could be rea-sonably inferred that animosity was a motivatingfactor in the decision to withdraw.6Absent animus, this case essentially involves in-quiry into the reasonableness of the Union's deci-sion to withdraw Brennan's grievance on April 8.The evidence establishes that the Union met withBrennan, scheduled a step I grievance meeting,preliminarily discussed the matter on at least twooccasions with the Employer, canceled the griev-ance meeting due to the unavailability of the griev-ant, and eventually acceded to the Employer'spressure to withdraw the grievance more than amonth after the discharge•long after expiration ofthe contractual time limit and 11 days after the ex-tended limit set by the aborted step I meeting.Most importantly, the Union acceded to the Em-ployer's position 6 days after the Union's unack-6 Bozzotto was also aware that Brennan had campaigned for someonerunning against the Bozzotto slate a year before the December 1985 tele-phone conversation Under the circumstances of this case, we fall to dis-cern any link between Bozzotto's awareness of Brennan's opposition andthe Union's decision to drop the grievancenowledged written request that Brennan contact itif he wished to proceed, a request that Brennan in-disputably received.The dissent would find that the reasons ad-vanced by the Respondent for dropping Brennan'sgrievance were pretextual and that the true reasonwas retaliatory. There is no evidence that theUnion has, in similar circumstances, treated anyother employee's grievance any different or thatthe course the Union followed was unreasonable:The grievance was dropped only when, after re-ceiving pressure from management to get on withits processing, the Union made a reasonable but un-successful effort to have Brennan contacted; aneffort that Brennan himself acknowledged he re-ceived.7 In these circumstances, we cannot find thereasons advanced by the Union for its decision tobe pretextual. Nor can we conclude that the Unionwas grossly negligent or arbitrary in finally with-drawing the grievance after receiving no replyfrom Brennan to its letter.8 Accordingly, becausewe conclude that the Union's handling of Bren-nan's grievance did not breach its duty of fair rep-resentation, we shall dismiss the complaint.ORDERThe complaint is dismissed.CHAIRMAN STEPHENS, dissenting.The judge determined, in view of all the facts,that the Respondent Union, whose president wascriticized by a shop steward, retaliated by with-drawing the steward's grievance of his discharge.He concluded, and I agree, that this conductbreached the Respondent's duty of fair representa-tion and violated Section 8(b)(1)(A). I dissent frommy colleagues' reversal of the judge's decision andtheir dismissal of the complaint because I believethat the judge's inferences and conclusions morefully account for the credited and undisputed evi-dence, considered as a whole.The Employer discharged John Brennan, a long-time union steward, on March 5, 1986. Brennansubmitted his written grievance to the union busi-ness agent, Henry Green, on March 9. On March10 or 11, Brennan met with Green and gave a de-tailed account of the circumstances of his dis-charge. They agreed that the grievance wouldlikely go through the contractual process to arbi-traiton. Green told Brennan that he would stay in7 As noted supra Green wrote to Brennan on April 2 and Brennan didnot call as he was requested to do until April 158 Even if the Union's actions might be characterized as negligent, neg-ligence alone is insufficient to constitute such arbitrary conduct as wouldconstitute a breach of a union's duty of fair representation See, e g,Office Employees Local 2, 268 NLRB 1353, 1355 (1984), enfd sub nomErchelberger v NLRB, 765 F 2d 851 (9th Cir 1985) .HOTEL & RESTAURANT EMPLOYEES LOCAL 26 (COPLEY PLAZA)263touch, but did not. On Wednesday, April 2, hemailed Brennan a letter stating that time was run-ning out for completion of step I of the grievanceprocess and that he should contact the Union. OnTuesday, April 8, Green acceded to the Employ-er's request to withdraw the grievance as untimely.On either April 15 or 23, in a conversation initiatedby Brennan concerning the grievance, Green in-formed him that it had been dropped and wouldnot be reopened.The judge was not impressed, and neither am I,with the Respondent's explanation that it conclud-ed that Brennan no longer wished to pursue thegrievance given his failure to respond to the April2 letter by April 8, the date the grievance waswithdrawn.' Rather, the judge found the Respond-ent's explanation and its supporting contentions en-tirely pretextual, and largely on that basis he in-ferred that the withdrawal of the grievance wasunlawfully motivated.The Respondent's animus with respect to Bren-nan was established by Union President Bozzotto'sreaction to Brennan's taped statements critical ofhim and his policies. Thus Bozzotto played thetape over and over at a high volume during ameeting in the Respondent's union hall, apparentlyat some time in December 1985 or early 1986. Hadthe playing of that tape been as minor and innocu-ous a matter as my colleagues suggest, Bozzottowould have willingly admitted to playing it. In-stead, he not only denied playing the tape over theloudspeaker system, he denied even that such atape existed. Bozzotto's discredited denial contrib-utes to the pretextual character of the Respondent'sdefense.In further support of his inference that Bozzot-to's animosity toward Brennan was the motivatingfactor in the grievance withdrawal, the judge reliedon Business Agent Green's fabrication that hewithdrew the grievance rather than proceed with astep I meeting without Brennan because he did notwant to misstate Brennan's claim. As a businessagent, Green was generally authorized to proceedwithout the grievant through step I. Beyond that,after Green and Brennan had fully discussed thematter on March 10 or 11, they agreed that the dis-pute would likely go all the way to arbitration,thus making it apparent in this case that completingstep I was no more than a formality. The judgealso found spurious Green's denial that he dis-cussed dropping the grievance with Bozzotto,pointing out that it was the Respondent's policy toclear all grievance withdrawals with Bozzotto. Hefound Green's assertion all the more unbelievablebecause it was the grievance of a longtime stewardthat was withdrawn rather than merely a mem-ber's, and a discharge grievance at that.Thus, the judge found several layers of pretex-tual fabric covering the Respondent's conduct, andthis contributed substantially to his findings thatthe true reason for the dropping of Brennan'sgrievance was an unlawful one•the Respondent'sdesire to retaliate because of Brennan's criticalcomments. I find such an inference reasonable andappropriate in these circumstances. See, e.g., FastFood Merchandisers, 291 NLRB 897 (1988), citingShattuck Denn Mining Corp. v. NLRB, 362 F.2d466, 470 (9th Cir. 1966).Most of the judge's analysis was based on hiscredibility resolutions. Although my colleaguesaffirm these findings, they fail to attach to themand to other of the judge's fact findings the signifi-cance that they reasonably demand in the circum-stances. Thus, for example, the majority finds Boz-zotto's playing of the tape ambiguous concerninganimus without accounting for the fact that he un-truthfully denied that the tape even existed. Fur-ther, they fail to attach any meaning to the factthat Green had the authority to proceed on hisown through step I, yet not only did he not pro-ceed, he withdrew the grievance instead. In addi-tion, they attribute no significance to the Respond-ent's discredited denial that Bozzotto was consultedbefore the grievance was withdrawn, when it wasindisputably the Respondent's practice for Bozzottoto review such matters. Accordingly, I wouldaffirm the judge's finding that the Respondent'swithdrawal of Brennan's grievance was unlawfullymotivated, certainly not a matter of mere negli-gence, and a violation of Section 8(b)(1)(A).Don Firenze, Esq., for the General CounselGeorge E. O'Brien, Esq., of Boston, Massachussetts, forthe Respondent.DECISIONSTEVEN CHARNO, Administrative Law Judge. In re-sponse to a charge timely filed, a complaint was issuedon 20 August 1986 alleging that the Hotel & Restaurant& Institutional Employees and Bartenders InternationalUnion, Local No. 26, AFL-CIO (Respondent) violatedSection 8(b)(1)(A) of the National Labor Relations Act,by failing to represent John Brennan for reasons whichwere unfair, arbitrary, invidious, and a breach of the fi-duciary duty owned the employees Respondent repre-sents. Respondent's answer denied the commission of anyunfair labor practice.A hearing was held before me in Boston, Massachu-setts, on 12 February 1987.1 Briefs were thereafter filed' My colleagues and I agree that the record does not establish when1 I have made the transcript corrections which appear in App ABrennan received the letter[omitted from publication] 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby the General Counsel and Respondent under due dateof 19 March 1986FINDINGS OF FACTI JURISDICTIONCopley Plaza Hotel, Inc (Copley) is a corporation en-gaged in the operation of a hotel in Boston, Massachu-setts During the calendar year ending 31 December1985, Copley, in the course of its operations within Mas-sachusetts, purchased and received goods valued inexcess of $50,000 from points outside the State and de-rived gross revenues in excess of $500,000 It is admitted,and I find, that Copley is an employer engaged in com-merce within the meaning of the ActRespondent is admitted to be, and I find is, a labor or-ganization within the meaning of the ActII THE ALLEGED UNFAIR LABOR PRACTICEA Background- Respondent and Copley are parties to a collective-bar-gaining agreement governing the terms and conditions ofemployment of certain of Copley's employees 2 Thatagreement sets forth a three-step grievance procedureculminating in arbitration Step I of the procedure pro-vides for a meeting between representatives of the Re-spondent and Copley Respondent's business agents areauthorized to handle the Step I meeting in the absence ofthe grievant 3Respondent's highest officials are its president, Do-menic Bozzotto, and its financial secretary-treasurer,Lucy Festa Bozzotto has the power to hire and firebusiness agents, in at least the former case, the ExecutiveBoard "has to approve it "4 In addition, Bozzotto deter-mines which grievances will go to arbitration and is con-sulted by Respondent's business agents before a griev--ance is dropped 52 The relevant unit is all laundry employees, housekeeping employees,waiters, waitresses, bellhops, bell captains, baggage porters, door persons,dining room captains, bartenders, and desk employees employed by theCopley Plaza Hotel Inc at its Boston, Massachusetts location, but ex-cluding confidential employees, guards, professional employees, and allsupervisors as defined in the Act3 Business Agent Henry Green so testified without contradiction4 The testimony of Business Agent Henry Green to this effect was un-rebutted In response to a leading question on redirect by Respondent'scounsel, Green testified that he believed the Executive Board would haveto approve his discharge5 Festa so testified Respondent argues that Festa s testimony is falsebecause she admittedly resolved minor grievances without reference toBozzotto Clearly, Respondent's second highest official would havegreater discretion in such matters than would a business agent whosevery livelihood was controlled by Bozzotto Respondent suggests onbrief that Festa, an individual who served as one of Respondent's officialsfor over 9 years, repeatedly perjured herself in this proceeding by contra-dicting Bozzotto s testimony Respondent does not suggest why Festashould wish to bring harm to her union and no reason is apparent fromthe record While there is obvious antipathy between Festa and Bozzotto,her attitude toward Bozzotto appears neither hastily conceived nor illogi-cal Moreover, she testified about that attitude on cross-examination withadmirable directness and candor Based on my observation of the de-meanor of Festa and Bozzotto in the hearing room and on the stand, Ihave credited the former whenever their testimony was in conflictJohn Brennan was employed by Copley for over 10years and was a banquet bartender at the termination ofhis employment For the last 5 years of his tenure withCopley, Brennan represented 15 to 20 bargaining unitemployees as one of Respondent's shop stewards Shortlyafter 5 p m on a day at the end of the first week of De-cember 1985, Brennan called Respondent's hall to securesome information concerning a newly negotiated collec-tive-bargaining agreement which affected the Copleyemployees represented by Respondent Festa answeredthe telephone and answered Brennan's questions Duringthe conversation, it was noted that Bozzotto had statedthat gratuity workers were overpaid because they "gottwo bites at the apple "6 Brennan expressed surpnse atBozzotto's opinion, called Bozzotto some "derrogatorynames" and stated that, if gratuity workers did, notsecede from the Union, Brennan would run against Boz-zotto in the next election, "just to make him work for hisjob" At that point, Festa realized that the after-hourstelephone answering machine was recording the call andso informed Brennan The latter responded that he didn'tcare if he was being filmed but hung up and called backon another line 7 It is undisputed that Brennan cam-paigned against Bozzotto's slate in Respondent's 1984election and that Bozzotto saw him doing so 8After Respondent's meeting the following Sunday,Bozzotto mentioned the taped conversation to FestaWhen Festa responded that Bozzotto was the one whohad said that gratuity employees got two bites at theapple, he replied "well, they did" Thereafter, Bozzottoplayed the tape several times at a very high volume inRespondent's hall Subsequently, several people men-tioned to Festa and Brennan that they had heard aboutthe taped conversation 9B The Discharge and GrievanceAt 9 15 pm on Friday, 28 February 1986,10 Brennanwas taking his break in the men's locker room whenChristian Galilee, Copley's assistant food and beveragemanager, entered and accused Brennan of smoking mari-juana Brennan was alone in the room, which smelled ofmarijuana, but there was no physical evidence that Bren-nan had been smoking Brennan returned to work. butwas sent home before the end of his shift and told to"take it up with Personnel" Brennan returned to the8 Gratuity workers, who deal directly with the public, receive tips aswell as the wages set by the collective-bargaining agreement7 I credit the mutually corroborative testimony of Festa and Brennanto this effect Respondent's suggestion that Festa testified that Brennanonly mentioned running against Bozzotto during the, unrecorded tele-phone call is not supported by the record5 Brennan so testified without contradiction9 Festa and Brennan so testified, while Bozzotto disavowed the opinionthat gratuity workers were overpaid and denied any knowledge of thetape Respondent asserts that the tape does not exist because It was notoffered in evidence More plausible explanations of its absence are that Itwas retained by Bozzotto after he played it or that it was returned to theanswering machine where other messages were recorded over the origi-nal one Respondent further argues that because Bozzotto's "supporters"at the hall did not mention the tape to Festa, no such tape was madeGiven the antipathy between Festa and Bozzotto, I cannot conceive thelogical basis for this argument For these reasons, as well as those setforth in fn 5, supra, I credit Festa and Brennan over Bozzotto1° All dates hereinafter are 1986, unless otherwise indicated HOTEL & RESTAURANT EMPLOYEES LOCAL 26 (COPLEY PLAZA)265hotel on 2, 3, and 4 March to determine whether he hadreceived a message to report to Personnel, he had notAfter reporting to work and changing into his uniformon Wednesday, 5 March, Brennan was told by a supervi-sor to report to personnel Once there, he met with Pa-tricia Michaud, Copley's director of personnel, whostated that Gallice had caught Brennan smoking marijua-na the prior Fnday Brennan replied that he had been ac-cused, not caught Michaud rejoined that Gallice hadseen him, which Brennan denied Michaud replied, "Webelieve him and you are terminated" On Brennan's de-parture from the hotel, Michaud told him that he wasbarred from the employee and public portions of thehotel for life Brennan went home and called an attor-ney, who suggested that Brennan employ Respondent'sgrievance procedure Following that suggestion, Brennantyped up a grievance protesting his dismissal, whichcharacterized his discharge as a threat to his "reputationand career "11On Saturday, 8 March, Brennan went to the hotel and,after obtaining permission, entered and gave his griev-ance to the Copley's weekend manager Upon exiting thehotel, Brennan encountered an International organizerfor Respondent Brennan inquired whether the organizerwould be attending Respondent's meeting the followingday Receiving an affirmative response, Brennan askedhim to give a copy of the grievance to Henry Green, abusiness agent of Respondent The organizer did so, andGreen received the grievance on 9 MarchOn 10 or 11 March, Brennan called Green in ,themorning and met with him at Respondent's hall about4 15 pm During the meeting, Brennan gave a detailedaccount of the circumstances leading to his termination,including the fact that there was no physical evidencethat he had been smoking _marijuana Brennan explainedthat Copley was adamant over his dismissal and voicedhis expectation that the matter could not be settled shortof arbitration Green agreed with this assessment of thesituation and stated that "he'd be in touch "12During a meeting concerning another grievance on 17March, Green suggested to Michaud that they schedule aStep I meeting on Brennan's grievance They thenagreed on the date of 28 March 13 There was no reason"Respondent argues that Brennan's statement in his grievance thatthe nature of his offense had not been "clarified and substantiated" dem-onstrates a lack of trustworthiness While Brennan possessed a large vo-cabulary, he demonstrated several times while testifying that he wasunable to use all of it correctly Accordingly, I reject Respondent's argu-ment The gnevance clearly alleged a violation of the collective-bargain-ing agreement between Copley and Respondent12 Brennan so testified Except for Green's testimony that he had toldBrennan "to stay in touch," Green did not contradict any of Brennan'stestimony which underlies the above findings It is highly Improbable thatan expenenced and admittedly overworked business agent would inviterepeated telephone calls prior to the time he had anything to report Ac-cordingly, I accept Brennan's version of the disputed point Brennan alsotestified that Green had stated that the grievance would have to becleared with Bozzotto This statement is an example of Brennan's unfor-tunate tendency to adorn his testimony with self-serving embellishmentsindicative of less-than-total candor I therefore reject it13 Michard so testified, while Green testified that the parties met on 17March concerning Brennan's gnevance and that the meeting had to becanceled because Brennan did not show up Michaud further testified thatshe did not believe that Green's version was possible because she wouldhave noted the scheduling of a 17 March step I meeting concerningfor Green to contact Brennan pnor to 17 March andthere is no credible evidence that he attempted to doso 14Ultimately, Green canceled the 28 March meeting andinformed Michaud that he had been unsuccessful inreaching Brennan and was going to send a letter to hishome 15 On 2 April, 5 days after speaking with Mi-chaud, Green sent a letter to Brennan's home whichstatedWe have had no luck contacting you for the StepOne of the Grievance Procedure in regards to yourgrievance with the Copley Plaza Hotel Time isrunning outPlease contact Local 26 if you wish to go for-ward with this caseIt is uncertain when Brennan received the letter 16During a meeting concerning other matters on 8 April,Michaud stated that Brennan's grievance was untimelyand suggested that Respondent withdraw the caseGreen responded that he would withdraw the grievancesince he had been unable to contact Brennan 17On 15 and 23 April, Brennan placed further calls toGreen concerning the grievance During one of these,Green informed Brennan that the grievance had beendropped and would not be reopened 18 There is no pro-bative evidence that Respondent sought to reopen Bren-nan's grievance 19' -Brennan in her calendar Given Michaud's relative lack of interest in theoutcome of this proceeding and based on my observation of the demean-or of both witness while testifying, I credit Michaud over Green on thispoint14 Green's testimony that he unsuccessfully attempted to telephoneBrennan 50 times between 11 and 17 March at all hours of the day andnight is both wholly illogical and supposititious15 Michaud and Green so testified Green also testified that he made atleast 40 attempts at all hours of the day and night to contact Brennan bytelephone between 17 and 28 March and that no one ever answered thephone Given the uncontested fact that both Brennan and his wife wereresiding at their home throughout this penod, Green's story strains judi-cial credulity beyond the breaking point Accordingly, I reject his testi-mony on this point15 Brennan testified that he received the letter the following day, 3April, and immediately called Green who said that "time may have runout" and that there was only a 50-50 chance that the grievance would beheard Green denied that this conversation took place Brennan was anargumentative witness, who demonstrated a highly convenient lack ofmemory concerning matters to his detriment, while exhibiting a discon-certing tendency toward the self-serving embellishment of matters whichmight redound to his benefit While Green was by no means a whollycredible witness, I find him more believable than Brennan on this point,based on the respective demeanor of the two witnesses while testifying"Nothing is more commmon in all kinds of judicial decisions than to be-lieve some and not all' of a witness' testimony See NLRB v UniversalCamera Corp, 179 F 2d 749, 754 (2d Or 1950)15 Michaud's testimony to this effect was not disputed by Green15 Brennan and Green both testified to this effect but disagreed as tothe content of the two conversations Neither witness' version of whatoccurred would alter the outcome of this decision if it was adopted as afinding, since both versions can be rationalized to support or contradictthe positions of each of the parties in this case15 Green testified that he unsuccessfully sought to reopen the griev-ance Michaud testified that, sometime after the grievance had beendropped, she mentioned Brennan's name to Green, but she had no recol-lection of any attempt to reopen the grievance Based on his demeanorwhile testifying, I do not credit Green on this point 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC DiscussionGeneral Counsel argues that Respondent did not act ingood faith when it withdrew Brennan's grievance on thefourth business day following the day it mailed him aletter requesting contact concerning the grievance 20 Ifind this argument persuasive in the context of severalother considerationsThe record is replete with spurious testimony by Re-spondent's witnesses, which appears to have no purposeother than to obscure the fact that Brennan's grievancewas dropped for unlawful reasons First, the repeated de-nials by Green and Bozzotto that they conferred overdropping the grievance are flatly incredible The conceptof a business agent on his own initiative dropping agrievance over the discharge of a longtime shop stewardis highly improbable, even in the absence of Respond-ent's practice of having its business agents clear thedropping of all grievances with Bozzotto A second ex-ample of discredited testimony designed to hide illegalmotivation is Bozzotto's dishonest disavowal of anyknowledge of the tape-recorded conversation betweenBrennan and Festa Troubling for similar reasons isGreen's rejected testimony that he made over 90 unan-swered telephone calls to Brennan in a little over 2weeks Finally, I find patently absurd Green's testimonythat, in effect, he withdrew the grievance (when he hadthe authority and the admitted ability to go forward withthe step I meeting without Brennan) in order to avoidprejudicing Brennan's position in the matterFor the foregoing reasons, I find that the reason givenby Respondent for dropping Brennan's grievance•thatRespondent's officials believed that Brennan no longerwished to pursue it•to be pretextual I further find thatRespondent was actually motivated by Brennan's state-ments during the December 1985 telephone conversationAccordingly, I find that Respondent failed to representBrennan for reasons which were unfair, arbitrary, invidi-ous, and a breach of the fiduciary duty which Respond-ent owes the employees it represents That failure is an20 If one adopts the legal assumption concerning the length of time ittakes to deliver a letter, Respondent cannot be found to have acted on agood- faith belief that Brennan had received the letter and did not Intendto respond to it See Fed R Qv P 6unfair labor practice in violation of Section 8(b)(1)(A) ofthe Act as charged in the complaintCONCLUSIONS OF LAW1 Respondent is a labor organization within the mean-ing of Section 2(5) of the Act2 Copley Plaza Hotel, Inc is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act3 By its failure to process the grievance of John Bren-nan to arbitration, Respondent breached its duty of fairrepresentation and thereby engaged in and is engaging inan unfair labor practice in violation of Section 8(b)(1)(A)of the Act4 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYInasmuch as Respondent has engaged in an unfairlabor practice, I shall order it to cease that practice andto take affirmative action designed to effectuate the pur-poses of the Act Such affirmative action shall includethe posting of an appropriate notice and the processingof Brennan's grievance through the remaining steps ofthe grievance procedure In addition, Respondent shallmake Brennan whole for any loss of earnings he mayhave suffered as a result of his discharge from the date ofthat discharge on 5 March 1986 until the occurrence ofthe earliest of the following events (1) Brennan is rein-stated by the Copley Plaza Hotel, Inc , (2) Brennan ob-tains other substantially equivalent employment or (3)Respondent secures consideration of Brennan's grievanceby the Copley Plaza Hotel, Inc and thereafter pursues Itwith all due diligence Backpay shall be calculated in ac-cordance with the formula set forth in F W WoolworthGo, 90 NLRB 289 (1950), to which interest shall beadded in the manner provided in Florida Steel Corp, 231NLRB 651 (1977) 21 Finally, inclusion of a "visitonalprovision," a remedy sought by General Counsel, has notbeen shown to be necessary in order to ensure compli-ance with the Board's Order herein[Recommended Order omitted from publication ]21 See generally Isis Plumbing Co, 138 NLRB 716 (1962)